DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a storage medium.  The definition of “storage medium” is open-ended and hence BRI include transitory embodiments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims (1-15) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vallespi-Gonzalez et al. (hereinafter Vallespi-Gonzalez) (US Publication 2019/0171912 A1)
Re claim 1, Vallespi-Gonzalez discloses a visual perception method based on an autonomous vehicle, comprising: obtaining a first visual perception image collected by the autonomous vehicle (See fig. 1: 112; fig. 2: 202; fig. 3: 300 & ¶ 61 where it teaches one or more data acquisition systems 112 can include, for example, one or more image capture devices 126.  The one or more image capture devices 126 can be located in the interior and/or on the exterior of the vehicle.  It can be configured to acquire image data to be used for operation of the vehicle 104 in an autonomous mode; ¶s 76-79 where it teaches one or more sensor devices 202 comprising one or cameras.); inputting the first visual perception image into a first neural network model, and recognizing multi-channel feature information of at least one target recognition object to be recognized, to eliminate redundant feature information in the first visual perception image (See fig. 2: 210; fig. 3: 300 & ¶s 21, 74 where it teaches a multiple stage classifier system comprising a first machine-learned model and a second machine-learned model; ¶s 104-106 where it teaches for segments of output image 300 that are determined by a first stage computing system (first MLM) to correspond to foreground portions (objects that are of interest), such segments can be provided to a second stage computing system (second MLM) for further processing.); and inputting the multi-channel feature information of the at least one target recognition object to be recognized into at least one sub-neural network model in a second neural network model respectively, to obtain the at least one target recognition object (See fig. 2: 230; fig. 3: 300 & ¶s 74, 106 where it teaches for segments of output image 300 that are determined by a first stage computing system (first MLM) to correspond to foreground portions (objects that are of interest), such segments can be provided to a second stage computing system (second MLM) for further processing.  Second stage computing system 230 can process each of the plurality of segments determined to correspond to foreground portions to more particularly detect and classify particular object of interest.); wherein there is a one to 

Re claim 2, Vallespi-Gonzalez discloses wherein the method further comprises: obtaining the first neural network model. (See fig. 2: 210 & ¶s 74, 105-106)

Re claim 3, Vallespi-Gonzalez discloses wherein the obtaining the first neural network model comprises: training a first preset neural network model according to a second visual perception image and multi-channel feature information of at least one training sample object, to generate the first neural network model; wherein the second visual perception image comprises the at least one training sample object. (See ¶s 37 and/or 86 and/or 96)

Re claim 4, Vallespi-Gonzalez discloses obtaining the second neural network model. (See fig. 2: 230 & ¶s 74, 105-106)

Re claim 5, Vallespi-Gonzalez discloses wherein the obtaining the second neural network model comprises: training at least one sub-preset neural network model in a second preset neural network model according to at least one training sample object and multi-channel feature information of the at least one training sample object, to generate the second neural network model; wherein there is a one to one correspondence between the training sample object and the sub-preset neural network model. (See ¶s 37 and/or 86 and/or 96)


Re claim 7, Vallespi-Gonzalez discloses wherein the target recognition object comprises at least one of the followings: a target substance and target semantics. (See fig. 3 & ¶s 65, 77-78, 105-106)

Claims (8, 15) have been analyzed and rejected w/r to claim 1 above.
Claims (9-14) have been analyzed and rejected w/r to claims (2-7) above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 2019/0095212 A1) discloses a neural network and operating method of neural network system.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 14, 2021